Case 1:20-cv-23631-UU Document 19 Entered on FLSD Docket 11/10/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-cv-23631-UU

 PRISCILA ELEN DE SOUZA LIMA, et al.,

         Plaintiffs,

 v.

 LINEA AEREA MERIDA
 INTERNACIONAL DE AVIACION
 d/b/a LAMIA CORP. S.R.L., et al.,

       Defendants.
 _______________________________________/

                                             ORDER

         It is ORDERED AND ADJUDGED that pursuant to Fed. R. Civ. P. 26(f) and Local Rule

 16.1B, the parties are jointly responsible for conferring to develop a proposed discovery plan.

 Thereafter, the parties are to file and serve a Joint Planning and Scheduling Report together with

 a proposed Scheduling Order and an attached service list including the parties’ names, phone

 numbers, and facsimile numbers. The report and proposed order must be filed by December 9,

 2020 and must recite all the information required by this Court’s September 2, 2020 Order. D.E.

 6 at 1–2.

         DONE AND ORDERED in Chambers at Miami, Florida, this 10th__ day of November

 2020.



                                              __________________________________
                                              URSULA UNGARO
                                              UNITED STATES DISTRICT JUDGE
 cc:
 Counsel of Record via CM/ECF
